Citation Nr: 1401198	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  11-00 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for degenerative arthritis of the cervical spine.     

2.  Entitlement to a total disability rating based on individual unemployabilty (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Darron L. Brawner, Attorney at Law


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel  




INTRODUCTION

The Veteran had active service from July 1987 to March 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Salt Lake City, Utah, wherein the RO, in pertinent part, granted service connection for degenerative arthritis of the cervical spine and assigned a 20 percent disability rating, effective from April 1, 2009.  The Veteran disagreed with the evaluation and subsequently filed a notice of disagreement (NOD) in April 2010.  A statement of the case (SOC) was issued in November 2010 and the Veteran submitted a timely substantive appeal (VA Form 9) in December 2010.  

In the Veteran's NOD and substantive appeal, he maintained that his service-connected cervical spine disability interfered with his ability to obtain and/or maintain employment.  In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU rating cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability

In light of the above, the issue of entitlement to a TDIU rating has been raised and the Board must adjudicate the TDIU issue as part of the increased rating claim.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

In the Veteran's April 2010 NOD, he raised the issue of entitlement to service connection for a sleep disability as secondary to the service-connected cervical spine disability.  Thus, in an August 2010 rating action, the RO addressed this claim and denied service connection for sleep disturbances as secondary to the service-connected cervical spine disability.  In December 2010, the Veteran submitted a statement that was almost identical to his April 2010 NOD.  However, he added a section wherein he reported that he had recently undergone a sleep study which showed that his arousal index was a 9.4.  According to the Veteran, anything above a 5 was considered to be abnormal.  He enclosed a copy of the aforementioned sleep study, dated in June 2010.  The Board observes that it is unclear if the December 2010 statement was an NOD with the August 2010 rating action denying service connection for sleep disturbances as secondary to the service-connected cervical spine disability.  Therefore, this matter is referred to the AOJ for appropriate action.  Specifically, the AOJ must contact the Veteran and ask him to clarify whether he was submitting an NOD in December 2010 in response to the August 2010 rating action.  If so, the RO MUST provide the Veteran an SOC and afford him an opportunity to perfect an appeal thereafter by filing a timely substantive appeal.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

As stated in the Introduction of this decision, due to the Veteran's contention that his service-connected cervical spine disability interfered with his ability to obtain and/or maintain employment, the issue of entitlement to TDIU rating has been raised and the Board must adjudicate this issue as part of the increased rating claim.  A TDIU is granted where a veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2013).  Therefore, the Board remands the TDIU issue to the RO for development and adjudication.  Specifically, the Board finds that the Veteran should be afforded an appropriate VA examination to determine whether he is unable to secure or maintain substantially gainful employment as a result of his service-connected disabilities, specifically his cervical spine disability.  See Friscia v. Brown, 7 Vet. App. 294 (1995).  Moreover, in relation to this examination, given that the Veteran was last afforded a VA examination which addressed his service-connected cervical spine disability in February 2011, such examination should also address the current severity of the Veteran's cervical spine disability.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with Veterans Claims Assistance Act of 2000 (VCAA) notice explaining how to substantiate a claim for TDIU.

2.  Ask the Veteran to identify all medical care providers that have treated him for any of his service-connected disabilities since April 2009.  Make arrangements to obtain all records that he adequately identifies.

3.  Thereafter, schedule the Veteran for an appropriate VA examination.  The claims file should be made available to and reviewed by the examiner.  All indicated tests, including x-rays if warranted, should be completed.

In regard to the Veteran's service-connected cervical spine disability, the examiner should fully set forth all current complaints, pertinent clinical findings, and diagnoses.

The examiner should perform full range of motion studies of the cervical spine.  Any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and the examiner should identify and state at what point pain begins and ends.  The examiner should address whether and to what extent there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain limits functional ability during flare-ups or with activity.

All limitation of function must be identified.  The examiner MUST specifically state if ankylosis is present, and if so, whether it is favorable or unfavorable.  The examiner should report any specific information as to the frequency and duration of incapacitating episodes in the past 12 months.

With regard to any neurological disability resulting from the service-connected cervical spine disability, the examiner must specify the specific nerve(s) affected together with the degree of paralysis caused by the service-connected disability.

If there is no pain, no limitation of motion, and/or no limitation of function, such facts must be noted in the report.

The examiner MUST also provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's service-connected disabilities (degenerative arthritis of the cervical spine, lumbar spine strain, tinnitus, right ankle post-traumatic calcification in the talofibular ligament per x-ray, bilateral pes planus, left ear hearing loss, and hypertension), either alone or in the aggregate, preclude him from securing or following substantially gainful employment consistent with his education and occupational experience.

The reviewer is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the claim of unemployability; less likely weighs against the claim.

A complete rationale must be provided for all opinions offered.

4.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

5.  Finally, readjudicate the claims on appeal.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

